No. 99-20910
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-20910
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

VINCENT JOSEPH SHELVIN,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-120-1
                       --------------------
                           June 29, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Vincent Joseph Shelvin appeals his sentence for possession

with intent to distribute crack cocaine.      He argues that the

district court had discretion to consider his collateral

challenge under to a state conviction used to calculate his

criminal history under U.S.S.G. § 4A1.2 and United States v.

Canales, 960 F.2d 1111, 1115 (5th Cir. 1992).      Canales has been

superseded by the 1993 amendments to the commentary of      § 4A1.2

and by the Supreme Court’s ruling in Custis v. United States, 511
U.S. 485, 487 (1994).     See United States v. Toliver, No. 94-40978


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-20910
                                   -2-

(5th Cir. Mar. 17, 1995).**    Under the new language of the

commentary, Shelvin may collaterally attack his prior conviction

only if that right is otherwise recognized in law.    § 4A1.2,

comment. (n.6).    Shelvin has failed to provide any authority for

a collateral attack on his sentence.

     Moreover, even if the district court did have discretion

under Canales to consider the collateral attack, the court chose

not to exercise its discretion in Shelvin’s case.    The court

refused to rule on the validity of a state conviction under state

law until after the state courts had had an opportunity to

address the issue.    Shelvin cannot show an abuse of discretion in

that decision.    Shelvin’s sentence is AFFIRMED.




     **
        Unpublished opinions issued before January 1, 1996, have
precedential value. 5TH CIR. R. 47.5.3.